The Honorable Sam E. Angel, II State Representative P.O. Box 748 Lake Village, AR 71653-0748
Dear Representative Angel:
You have requested an Attorney General opinion concerning the status of two positions in Chicot County, the county park caretaker, and a county park maintenance person.
You have enclosed various materials, including bid specifications, which you have asked that we review. You have presented the following question:
  Do the bid specifications for the Chicot County Park positions of caretaker and maintenance positions, as presented, maintain the status of these positions as independent contractors?
It is my understanding that your question refers to the status of "independent contractor" for purposes of IRS-related issues.
This is a matter outside of the Attorney General's jurisdiction. The state Attorney General does not have the authority or expertise to issue an opinion concerning a matter that is specifically within the regulatory jurisdiction and authority of a federal agency. Your question should therefore be presented to the IRS for consideration.
Sincerely,
MARK PRYOR Attorney General